USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED:

SOUTHERN DISTRICT OF NEW YORK

MARCO VERCH,
Plaintiff,
1:19-ev-08561 (ALC)
-against-

ORDER
CATALPA CAPITAL ADVISORS, LLC,

 

Defendant.

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty days.

SO ORDERED.
Dated: November 21, 2019 J (Lae
New York, New York o)—~

ANDREW L., CARTER, JR.
United States District Judge

 

 
